Citation Nr: 0943746	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  97-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her youngest daughter, L. L. M.



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to 
November 1948 and from October 1950 to October 1951.  He died 
in March 1996; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2003, testimony was provided before the 
undersigned Veterans Law Judge at a hearing on appeal at the 
RO (Travel Board hearing).  A transcript of that hearing is 
of record.

When the case was last before the Board in May 2006, it was 
remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

While further delay in this case is regrettable, the claim 
cannot be adjudicated on the current record.  In this regard, 
the Board notes that in the most recent, May 2006, remand, 
the Board instructed the RO/AMC to obtain medical records 
from Los Alamos Hospital during May and June 1946.  Although 
the claims file contains a September 2007 request for active 
duty inpatient clinical records for radiation exposure from 
May 1, 1946 to July 1, 1946 at Los Alamos Hospital, New 
Mexico, there is no follow-up information of record.  
Specifically, there is no negative response from Los Alamos 
Hospital, nor are there any such medical records in the 
claims file.  Moreover, the August 2009 supplemental 
statement of the case does not contain any discussion 
whatsoever regarding these requested records.  Importantly, 
the appellant's representative submitted a June 2005 letter 
imploring VA to obtain these hospital records because the 
appellant's claim includes argument that the Veteran spent 
three to four weeks in Los Alamos Hospital due to radiation 
exposure/sickness.  Therefore, remand is again required to 
obtain such records.  If the records are unavailable for any 
reason, a negative response should be included in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran's medical records 
from Los Alamos Hospital for May 1946 and 
June 1946.  If a negative response is 
received, a copy of such negative response 
should be included in the record.

2.  If, and only if, any medical records 
received from Los Alamos Hospital confirm 
the Veteran's treatment for radiation 
exposure/sickness during May 1946 and/or 
June 1946, then the claims folder should 
be sent to the Under Secretary for Health 
for a preparation of a probable dose 
estimate.  

3.  Then, after any other indicated 
development is completed, to include that 
which is required under 38 C.F.R. § 3.311 
(2009), the RO/AMC should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



